Citation Nr: 9901633	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-07 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Julianne M. R. King, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1990 to 
September 1992.

The issues of entitlement to service connection for a left 
knee disorder, a neck disorder, a low back disorder and for a 
skin disorder are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1994 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

The Board remanded these claims to the RO for additional 
factual development in January 1997.

In a statement received in January 1997, the appellants 
representative included a notice of disagreement with a July 
1996 rating action which denied service connection for PTSD.  
The appellant thereafter submitted a substantive appeal in 
May 1997, thus perfecting an appeal as to this issue. 


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
appellant's current left knee disorder and his period of 
active service.

2.  There is no competent evidence of a current chronic 
cervical spine disorder.

3.  There is no competent evidence of a current lumbosacral 
spine disability.

4.  There is no competent evidence of a causal nexus between 
a current skin disorder and the appellants period of active 
service.

5.  There is no current, clear medical diagnosis of PTSD, nor 
is there credible supporting evidence that the claimed in-
service stressor actually occurred.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left knee disorder 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a cervical spine 
disorder is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for a low back disorder 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for a skin disorder is 
not well-grounded. .  38 U.S.C.A. § 5107(a) (West 1991).

5.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains that the RO erred in not granting 
service connection for the disorders in question.  He avers 
that he incurred a lower back and neck injury as a result of 
a 1991 parachute jump performed during service in the Persian 
Gulf.  He also maintains that he sustained a hairline 
fracture of the left knee in 1990 while playing football.  
Additionally, the appellant maintains that a chemical 
substance, referred to as fog oil was spilled on his 
skin, causing a severe skin reaction.  Finally, the appellant 
maintains that the RO erred in not granting service 
connection for PTSD, inasmuch as his Persian Gulf service 
included combat experiences which were so far outside the 
normal course of human experience as to constitute stressors 
for him.

Factual Background

The evidence in this case includes the appellants service 
medical records, which show that he presented for treatment 
of complaints of low back pain and ankle pain in November 
1991.  

The service medical records also reflect that the appellant 
sought treatment for left knee pain in June 1992.  He 
complained that this pain had been present for 4 weeks.  On 
examination, the service health care provider found a bulge 
at the tibial condyle of the left knee.  The left knee was 
said to be stable, without swelling, or discoloration.  The 
assessment was Osgood-Schlatters disorder.

This clinical record also reflects that the appellant 
presented with a skin condition of the right forearm, which 
he stated had been present for 3 days.  Two areas of scabbing 
were identified.  The assessment was fog oil exposure. 

A June 1992 report of medical examination reflects that the 
appellants skin, spine and musculoskeletal system were 
normal on clinical evaluation.  The medical history provided 
by the appellant at this time shows no reference or complaint 
pertaining to a skin disorder, or a bone, joint or other 
deformity. 

VA outpatient treatment records dated from October 1993 to 
December 1994 reflect that the appellant received treatment 
for a variety of disorders, to include peeling skin of the 
hands and wrists, and low back pain.  A September 1994 VA 
clinical document contains a reference to fatigue and 
insomnia.

VA outpatient treatment records dated from November 1993 to 
September 1995 reflect that the appellant was evaluated in 
relation to complaints of sleep problems, nightmares of his 
Persian Gulf experience.  He reported having engaged in 
violent crime prior to service, including the attempted 
murder of a 2 year old half-sibling, and the rape of a 4 year 
old half-sibling.  He also reported having been involved in 
dealing drugs and in the sale of military supplies on the 
black market.

The appellant provided a significant history of exposure to 
pre-service violence, including the receipt of his identical 
twin brothers head in a package delivered by United Parcel 
Service.  As to his Persian Gulf experiences, the appellant 
reported that he witnessed a friend commit suicide by blowing 
his head of with a shotgun.  A February 1994 clinical record 
reflects that the appellant reported having committed and 
witnessed wartime atrocities, and he stated that he had 
experienced flashbacks where he believed he was in the 
Persian Gulf.  He also complained of irritability, angry 
outbursts, and homicidal ideation.  The diagnoses rendered as 
a result of this evaluation and treatment included rule out 
PTSD, antisocial personality disorder, and rule out 
personality disorder NOS (sadistic personality disorder).

The appellant underwent a November 1993 VA General Medical 
examination.  He provided a history of having fallen from a 
plane while attempting to perform a parachute jump in 1991.  
He stated that he injured his lower back and neck at this 
time, and that he sustained a hairline fracture of the left 
knee while playing football in 1990.  The appellant reported 
having been exposed to a chemical substance, which cause 
severe irritation of his right forearm.  As to current 
symptoms, the appellant stated that he had had back pain, 
neck pain and left knee pain which was worse after prolonged 
running.  Following a physical examination, the diagnoses 
were:  1.  History of neck injury, diagnosed as strain, with 
residual painful motion limitation; 2.  History of low back 
injury diagnosed also as sprain, with painful motion 
limitation, without any neurological deficit; 3.  History of 
hairline fracture of the left knee, remote, symptomatic; 4.  
History of exposure to chemicals in both forearms, remote, 
symptomatic, he complains of itch from time to time with mild 
macular eruption of both forearms.  The examiner strongly 
suggested that the appellants military medical records be 
obtained for review, since they were not available at the 
time of the examination.

The appellant presented testimony at an April 1995 personal 
hearing at the RO.  He stated that he began experiencing low 
back pain following a parachute jump and a 12 mile forced 
march, and that he was instructed to take over-the-counter 
pain relief medications.  He stated that he continues to have 
occasional muscle spasms of the low back.  (Hearing 
Transcript, April 1995, p. 4).  

The appellant reported having sustained a left knee injury 
while playing football for his unit.  He stated that a fellow 
serviceman landed on his knee, causing the joint to swell and 
become painful.  He stated that his knee was immobilized, and 
that a bony knot remains on the knee.  (Hearing Transcript, 
April 1995, pp. 8-9).   

As to his skin disorder, the appellant reported having been 
assigned to handle barrels of a substance called fog oil.  
He stated that protective clothing had not been issued to 
himself or to the other servicemen who were assigned to this 
duty, thereby exposing him to contact with this substance.  
He stated that his forearms erupted in lesions called oil 
acne, and that he uses non-prescription strength 
hydrocortisone to control this disorder.  (Hearing 
Transcript, April 1995, p. 11).  

The appellant underwent a May 1995 VA Skin examination.  The 
examiner noted the presence of hyperpigmented macules on the 
flexor forearm, without other active skin lesions.

VA outpatient treatment records in 1995 reflect evaluation 
for psychiatric complaints.  The veteran gave a history of 
having been in combat witnessing gruesome events such as 
murders, torture, etc.  He described violent ways of killing 
the enemy in bragadoccio manner with no feeling of guilt or 
remorse.  The examiner concluded that he suffered from PTSD 
and dysthymia.  

The appellant also underwent an August 1995 VA Joints 
examination.  His complaints of low back pain and history of 
parachute jump injury were noted.  He also provided a history 
of left knee pain.  On examination, the appellant was found 
to have no paraspinal muscle spasm.  The appellant was noted 
to have sustained an injury of the low back 3-4 months prior 
to the examination.  The examiner identified a prominent 
tibial tubercle on the left knee, stating that this 
prominence was painful on palpation, but that there was no 
medial or joint line tenderness.  X-ray studies of the left 
knee were interpreted as showing Osgood-Schlatters disease.  
X-ray studies of the lumbosacral spine were interpreted as 
showing no identifiable pathology.  The assessment was that 
the appellant had a history of a fall from parachuting in the 
service.  He had complaints of intermittent lower back spasms 
with some hamstring tightness.  1.  Chronic back strain; 2.  
Osgood-Schlatter.  An addendum to this report reflects that 
x-ray study of the back did not reveal any fractures or any 
spondylolisthesis.  There was also said to be normal lumbar 
lordosis.

A report of a May 1996 VA Bones examination is of record.  
The appellant was found to have a prominent, non-tender, 
tibial tuberosity on the left knee, with mild patello-femoral 
crepitus.  The diagnosis was mild genu-varus (bowleg) 
deformity.  X-ray study of the left knee was interpreted as 
showing a radiographically normal left knee.  

A report of a June 1996 VA Mental Disorders examination is of 
record.  The examiner recorded the following history:

The [appellant] was in the U. S. Army between July 
of 1990 and September of 1992 and was in the 
Persian Gulf between January and April of 1991 as 
a supply clerk with the 82nd Airborne beginning in 
March of 1991.  While in the Gulf the appellant 
reports that he pulled guard duty along the Kuwait 
border on 3 separate occasions for 10 days at a 
time and that this was a very tense type of 
situation.  While not involved in any actual 
combat he did stumble across the bodies of enemy 
soldiers and, on one occasion[s], recalls falling 
into a foxhole that was full of decaying and 
festering dead Iranian soldiers.  On top of this, 
he reports that he recalls one of his friends 
being killed in the Persian Gulf when he shot 
himself in the head and he also reports that there 
was an occasion when they stumbled across an 
Iranian woman who had her breasts and genitals cut 
off as well as her head.  The appellant reports 
that with regard to the infamous SCUD attack on 
the Quartermaster Company from Greensburg, that he 
left this area 10 minutes before the SCUD missile 
hit.  The appellant reports that on his return 
from Persia, he was exposed to the suicide death 
of his roommate whom he found hanging in his room.  
It should be pointed out that the appellant 
indicates that while on active duty, he did become 
involved with making money on the black market in 
Persia because of his job as a supply clerk.  He 
was involved in many fights and altercations with 
subordinates and superiors and, even after 
returning to Ft. Bragg, he was caught shoplifting 
and was disciplined for many fights.  For the last 
7 of his 16 months in the service, he was 
essentially on extra duty and eventually was 
discharged under honorable conditions for having 
beaten a senior officer with a baseball bat.

The examiner indicated that the appellants military 
experience was within the context of a wider problem 
regarding a pattern of violent pre-service behavior.  The 
appellant reported that, as a means of expressing anger 
toward his mother and step-father, he attempted to murder a 
half-brother, and that he raped his 4 year-old half sister.  
He also stated that he attempted to set his house on fire.  
He stated that he had carried a gun since the age of 10, and 
that he began dealing drugs at age 16.  The appellant told 
the examiner that he becomes very homicidal whenever he 
becomes angry and reports that he has an extreme problem with 
his temper.  He also stated that he was verbally and 
physically abusive with a former girlfriend, whom he 
essentially scared off.

The above noted November 1993 through September 1995 VA 
outpatient psychiatric treatment records were reviewed in 
relation to the examination.  On mental status examination, 
the appellant was noted to have referred to sleeplessness and 
to thoughts and nightmares about the Persian Gulf, and he was 
also noted to have spent time discussing his irritability and 
marked temper with homicidal tendencies.  The examiner 
indicated that the appellants insight and judgment appeared 
to be somewhat impaired in that he had little or no insight 
into his underlying personality disorder which was the bulk 
of his problems rather than anything associated with PTSD, 
though certainly being exposed to some of the things he was 
in the Persian Gulf was not very pleasant.

The examiner concluded that the overall clinical impression 
was that of an Axis II diagnosis of an antisocial and 
narcissistic personality disorder that is chronic and severe.  
The examiner stated the feeling that the appellant did not 
meet the criteria to establish a diagnosis of PTSD.  The 
examiner stated that there is a question as to the 
verification of stressors, and that the appellant tended to 
overstate many of the things that that have reference to his 
life.  The examiner concluded that while the appellant 
certainly did have some of the described experiences in the 
Gulf, the bulk of his pathology was characterological in 
nature.

Following a review of the appellants medical records and 
based on clinical evaluation, the examiner expressed the 
opinion, within a reasonable degree of scientific 
professional certainty, that the appellant suffered from the 
following disorders:  Axis I.  Polysubstance abuse and 
addiction, currently reportedly in remission, and 
intermittent explosive disorder, chronic, characterological; 
Axis II Antisocial and narcissistic personality disorder, 
chronic, severe; and Axis III Osgood-Schlatter disease.

The examiner stated the following in conclusion:

It is this examiners opinion that at the present 
time, the patient (appellant) does not meet fully 
the criteria set forth for diagnosis of PTSD and, 
in fact, there is some question as to the exact 
nature and extent of his exposure to these 
experiences in the Persian Gulf.  He has a long 
established history of antisocial and criminal 
behavior and was, indeed, discharged from the 
service for an assault on a superior.  The 
appellant has a tendency to embellish and to 
enhance his situation and is very deeply disturbed 
from a characterological standpoint.  This is not 
to say that his experiences in the Gulf were not 
unpleasant but that the bulk of the appellants 
problems at this point in time aside from 
occasional problems with a nightmare, are in this 
examiners opinion clearly related to his 
characterological difficulties including his 
sleeplessness.

The examiner stated that the appellants difficulties with 
other people and with a smooth transition from civilian to 
military to civilian life were clearly based on his 
underlying characterological problems.  

The appellant presented to a VA treatment facility for 
treatment of knee pain in June 1996.  He also underwent 
evaluation of his knees during a May 1997 VA Joints 
examination.  The appellants claims file was available for 
review in relation to the examination.  The appellant stated 
that he had experienced neck, low back and left knee pain in 
relation to his service in the military, particularly in 
relation to having served as a paratrooper.  

Following a physical examination of the left knee, lumbar 
spine and cervical spine, the examiner rendered the following 
assessments:  1.  Cervical spine.  The cervical spine is 
within normal limits.  The appellant does complain of some 
neck pain.  However, his physical examination revealed that 
he has excellent range of motion, both with regard to 
rotation and flexion/extension.  There appears to be no 
exacerbation.  In addition, he has a negative Lhermittes 
sign.  He has no upper motor neuron signs and he has a 
negative Hoffmanns and no tenderness.  Radiographs appear to 
be within normal limits.  This cervical spine pain may in 
fact be related to his service in the military, however, his 
examination is virtually normal and there does not appear to 
be any significant functional impairment with regard to this 
condition;  2.  Lumbosacral spine is within normal limits, 
both radiographically and on physical examination.  These 
lower back symptoms that he reports, may be related to his 
service, however there is little or no functional impairment 
as elicited on physical examination or radiographs;  3.  Left 
knee condition.  The appellant reports that he has knee pain 
on the left side ever since the military.  MRI, as well as 
radiographs and physical examination, are all within normal 
limits with the exception of the left knee which appears to 
have some osteophytes, or ossific nuclei, located lateral to 
the patellar tendon.  These are not particularly tender, but 
can be palpated with range of motion to the knee and they add 
some crepitus to the patellofemoral joint mechanism.  These 
are consistent with Osgood-Schlatters disease and as such 
have been present for many years as this is chronic condition 
since childhood.  There appears to be no cartilage damage 
otherwise that may be the result of an impact injury.  Thus, 
I do not believe that the knee pain that he experiences is 
related to his military service, it appears to be a chronic 
condition referred to as Osgood-Schlatters disease.  There 
appear to be no other abnormalities with respect to the knee.

The appellant underwent a VA Skin examination in May 1997; a 
report of the examination and an addendum are included in the 
claims folder.  The examination reports reflect that the 
appellants claims folder was reviewed.  It was noted that 
the appellant had a history of hay fever (atopic tendency and 
disease), as well as an inservice incidence of fog oil 
exposure which resulted in contact dermatitis.  On 
examination, the appellant was found to have mild xerotic 
skin changes on the arms and legs, and several ill-defined, 
slightly lichenified areas observed over his knees and low 
back.  

In the addendum report, it was noted that the appellant had a 
family history of eczema and a personal history of hay fever.  
The inservice incidence of fog oil exposure was noted, as 
well as the appellants complaints that he occasionally 
experiences itchy, scaly areas of skin on the backs of the 
legs, arms and, as a child, on the scalp.  On examination, 
the appellant was noted to have had mildly xerotic skin on 
the arms and legs with some lichenification over the knees 
and low back.  The appellants arms were said to have shown 
some macular hyperpigmentation, without obvious papules or 
active lesions.

The first examiner concluded that, from the examinations and 
medical history, the appellants skin condition represents 
changes related to his atopic history.  This was found to be 
a hereditary problem and not related to service.  The other 
examiner stated that the appellants condition is atopic 
dermatitis, and that it is unlikely that the recent oil 
contamination is related to his atopic dermatitis. 

The appellant underwent a series of VA examinations in July 
1997.  The pertinent diagnoses rendered as a result of a 
General Medical examination of this date were degenerative 
joint disease, and depression.  The appellant underwent 
another VA PTSD examination due to a regulatory change in the 
criteria under which PTSD is evaluated.  The report of the 
prior examination was referenced, and the examiner stated 
that the appellants claims folder was reviewed in relation 
to the examination.  As to PTSD symptoms, the appellant 
reported that he experienced some degree of intrusive 
recollection of his experience in the Persian Gulf, 
remarking: Sometimes it just pops up, not as bad as when it 
first happened and it was constantly on my mind.  He 
complained of recurring dreams, and flashbacks, but the 
examiner noted that he was unable to give a detailed 
description.  The appellant indicated that he felt that his 
symptoms were exacerbated by talking to people about the 
events that happened. 

The appellant admitted to having symptoms of increased 
arousal, with difficulty sleeping and irritability.  He also 
admitted to having hypervigilance.  The diagnoses were:  Axis 
I: 1.  Intermittent explosive disorder; 2.  Rule out alcohol 
abuse, in remission; 3.  Rule out marijuana abuse, in 
remission; and Axis II: 1.  Mixed personality disorder with 
antisocial and narcissistic features (provisional).  The 
appellants (Global Assessment of Functioning) GAF score was 
45. 

Pertinent Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  This may be accomplished by 
affirmatively showing inception during service.  38 C.F.R. 
§ 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski  1 Vet. App. 78 (1990).  An allegation of 
a disorder that is service connected is not sufficient; the 
claimant must submit evidence in support of a claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible. See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, at 
93 (1993).  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Id.

Under 38 U.S.C.A. § 1154(b), a veteran, who engaged in 
combat, may use satisfactory lay evidence to show that an 
injury or disease happened in service, but not to show a 
current diagnosis or a nexus between a current condition and 
service.  See Caluza, 7 Vet. App. at 507 (1995). 


Analysis

Entitlement to service connection for a left knee disorder

The evidence submitted in support of this claim does not 
demonstrate a causal nexus between his current left knee 
disorder and his period of active service.  The current left 
knee disorder has been diagnosed as Osgood-Schlatters 
disease, and the most recent medical evidence relates that 
this disorder is developmental in nature.  This developmental 
defect necessarily preexisted his entrance into active duty.  
According to governing criteria, service connection may not 
be granted for defects of congenital or developmental origin.  
38 C.F.R. § 3.303(c) (1998). 

This claim was remanded by the Board in January 1997 for due 
process considerations, prior to a finding as to whether it 
was well-grounded.  The Boards objective in developing this 
claim prior to a well-grounded determination was to fulfill 
its duty to examine all of the evidence of record for the 
purposes of determining whether the claim is well grounded.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
sought to determine, essentially, whether it is as likely as 
not that the appellants left knee disorder was related to 
service.  The examiner indicated that it is not.

The June 1992 inservice complaints of left knee pain were not 
accompanied by a report of left knee trauma, and he stated 
that the pain had been present for 4 weeks.  The assessment 
of Osgood-Schlatters disease has been confirmed by 
subsequent examinations, and nothing in the record suggests 
that the appellants development left knee disorder was 
aggravated by his period of active duty.  Thus, without 
sufficient evidence of a nexus between current left knee 
pathology and service, the Board is without a factual 
predicate upon which to find that the claim is well-grounded.

The appellants April 1995 testimony has been considered in 
relation to the claim, and his history of a football injury 
of the left knee has been noted.  However, the service 
medical records do not reflect a report of left knee trauma 
such as has been described, and the appellants left knee 
symptoms have been attributed to another, non-service 
connected, disorder.  Under the circumstances of this case, 
the Board finds that the claim is not well grounded and must 
be denied.  


Entitlement to service connection for a cervical spine 
disorder

The evidence of record does not support a finding that the 
appellant has a current cervical spine disorder.  As noted 
above, the threshold inquiry with regard to this claim is 
whether it is well-grounded.  For a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence.)  See 
Epps v, Brown, 9 Vet. App. 341, 343-44 (1996), affd, 126 F. 
3d 1464 (Fed Cir. 1998); Caluza at 506 (1995), affd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

Under the facts of this case, there is no evidence of a 
chronic cervical spine disorder.  The May 1997 clinical 
evidence showed that the appellants cervical spine was 
within normal limits, and that he had excellent range of 
motion.  Radiographic findings were said to be within normal 
limits, and the examination was described as virtually 
normal, without functional impairment.  Even the findings 
elicited during the prior evaluation of November 1993 did not 
denote a chronic disorder.  The appellant has complained of 
neck pain, but where the determinative issue involves medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Also, a lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to an in-service injury or treatment.  See 
Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).

The Board remanded this claim in January 1997 for due process 
reasons, to include providing VA examiners an opportunity to 
review service medical records in relation to a physical 
examination of the appellants cervical spine.  As noted 
above, the Boards objective in developing this claim prior 
to a well-grounded determination was to fulfill its duty to 
examine all of the evidence of record for the purposes of 
determining whether the claim is well grounded.  The evidence 
elicited by this development shows that it is not.  

Entitlement to service connection for a low back disorder

The Board has considered the evidence regarding the claim for 
service connection for a low back disorder, and finds that it 
is not well-grounded.  There is no competent medical evidence 
that the appellant has a current back disability which is 
related to service.  The veteran has reported injury to the 
back during a parachute jump in the Persian Gulf and a 12-
month march thereafter.  While the service medical records 
are silent for complaint or clinical finding relative to a 
low back disorder, the veteran need only provide lay evidence 
of injury to satisfy Caluza.  As such, he is certainly 
competent to testify as to whether he injured his back during 
a jump in service or on the march.  However, medical evidence 
is needed to show that such injury has resulted in chronic 
disability.  It is not shown that the veteran possesses such 
expertise.  Moreover, the contemporaneously prepared medical 
evidence does not establish chronicity of back pathology due 
to injury in service.  Indeed, the appellant provided a 
negative response to a query posed in a June 1992 medical 
history questionnaire regarding pathology of his spine and 
musculoskeletal system.  

On the VA examination in May 1997, the examiner found that 
the lumbosacral spine was within normal limits, 
radiographically and on physical examination.  It was noted 
that his lower back symptoms could be related to service but 
that there was little to no functional impairment on 
examination or radiographically.  

While the veteran associates his current back symptoms with 
his service activities, such association requires medical 
expertise.  Espiritu, at 494.  there is no medical evidence 
that the veteran has a current low back disability due to any 
such injury in service.



Entitlement to service connection for a skin disorder 

There is no competent evidence of a causal nexus between a 
current skin disorder and the appellants period of active 
service.  The appellants current skin disorder has been 
identified as atopic dermatitis, and clinical evidence has 
been submitted to confirm that it is unlikely that the 
appellants inservice oil contamination is related to his 
atopic dermatitis.  The examiner in May 1997 specifically 
indicated that the veterans skin condition was a hereditary 
problem which would get worse as he aged and that it was not 
related to service.  

Credible evidence of a causal relationship between the 
appellants atopic dermatitis and service has not been 
submitted.  The appellants statements and testimony have 
been considered, however, the appellants contentions provide 
no more than a speculative basis on which to consider the 
claim.  

Entitlement to service connection for PTSD

The appellant alleges that his service in the Persian Gulf 
was punctuated by events which were so extreme as to 
constitute stressors for the purpose of a grant of service 
connection for PTSD.  He alleges that he served in a combat 
capacity during service, and states, through his 
representative, that the provisions of 1154(b) should be 
applied to allow the appellants lay statements to serve as 
evidence of an inservice stressor.  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the U.S. Court of Veterans Appeals 
(Court) cited the three elements required by § 3.304(f) to 
warrant a grant of service connection for PTSD: (1) a 
current, clear medical diagnosis of PTSD, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor.  Cohen, at 138.  For reasons which will be 
explained below, the Board finds that there is no clear 
diagnosis of PTSD, and that there is no credible supporting 
evidence that the claimed stressors occurred.

Under the provisions of 38 C.F.R. § 3.304(f) (1995), service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressors actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  In Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
United States Court of Veterans Appeals set forth the 
analytical framework for establishing a claimants exposure 
to a recognizable stressor during service, a critical element 
in the determination of whether he or she has PTSD.  The 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other service department evidence.  Id.  

As noted above, the law provides that in the case of any 
claimant who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the claimant.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); Caluza v. Brown, 7 Vet. App. 
498 (1995).  Where, however, the VA determines that the 
veteran did not engage in combat, the claimants lay 
testimony, by itself, will not be sufficient to establish the 
alleged stressor.  Instead, the record must contain service 
records or other independent credible evidence to corroborate 
his testimony as to the alleged stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the claimants lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

As to his contention regarding his combat status, the record 
contains a Department of Defense Form 214, (DD-214), which 
reflects that the appellants military occupational specialty 
was that of Equipment Records Parts Specialist.  The record 
does not reflect the assignment of any military decorations, 
medals or citations for participation in a combat operation 
during the Persian Gulf.  The veteran has provided 
alternative descriptions of his service, in which he has both 
denied and claimed combat service.  Under these 
circumstances, the Board finds that the appellant did not 
serve in combat, since the recognized military citations and 
other service department evidence does not confirm that the 
appellant served in combat.  Therefore, 1154 (b) does not 
apply and the appellants statements are insufficient as 
proof of inservice stressors.

The RO issued June 1996 correspondence to the appellant, 
requesting that he specify the events which he claims as 
stressors.  The letter included a detailed questionnaire in 
which the appellant was to record the events in question and 
their location, his units and duty assignments, and the names 
of any casualties which may have occurred as a result of the 
stressor events.  The appellant did not respond to the letter 
or in any way provide the requested information.

A diagnosis of PTSD was considered in November 1993 and was 
set forth in the appellants treatment records in 1995.  This 
diagnosis, however, appears to be based  on the history of 
stressors provided by the appellant at those times, which is 
inconsistent with other statements he has provided and not 
confirmed by the record.  Opinions that are based on history 
furnished by an appellant and that are unsupported by 
clinical evidence are of low probative value.  Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Subsequent VA examiners 
have reviewed these records and obtained a detailed history 
from the veteran regarding his experiences.  These 
examinations have resulted in conclusions that he does not 
have PTSD.  Given these facts, there is no clear diagnosis of 
PTSD.  Under the provisions of 38 C.F.R. § 3.304(f), such 
clear diagnosis is critical for a determination of service 
connection for PTSD.  Moreover, it is not shown that the 
veteran served in combat or that there was a credible 
stressor.  For these reasons, the claim is denied.  



ORDER

The claim for service connection for a left knee disorder is 
denied.

The claim for service connection for a neck disorder is 
denied.

The claim for service connection for a low back disorder is 
denied.

The claim for service connection for a skin disorder is 
denied.

The claim for service connection for PTSD is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
